 Case 3:20-cv-00002-SMY Document 15 Filed 10/21/20 Page 1 of 5 Page ID #39




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

ERNEST BROWN,                                 )
                                              )
                     Plaintiff,               )
       vs.                                    )      Case No. 20-00002-SMY
                                              )
WARDEN DENNISON,                              )
WARDEN GRISSOM,                               )
KAREN SMOOT,                                  )
NICOLE JUSTICE,                               )
BETTIS,                                       )
C. KWIATKOWSKI,                               )
PATRICIA BUNDREN,                             )
NURSE BRITTNEY,                               )
NURSE JONATHAN,                               )
KIM JOHNSTON,                                 )
BOB ALLARD,                                   )
SCHMID,                                       )
CHAD HILLARD,                                 )
KIM JOHNSON,                                  )
AUSTIN LASTER,                                )
DR. DAVID,                                    )
WARDEN WALKER,                                )
C/O IRWIN,                                    )
LT. PHELPS,                                   )
C/O MONTGOMERY,                               )
C/O TYLER THOMPSON,                           )
MAJOR HILLEZ,                                 )
MAJOR HOBBS,                                  )
DR. BURCKHARTMEYER,                           )
                                              )
                     Defendants.              )

                          MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Ernest Brown, previously an inmate of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights that occurred while he was incarcerated at Shawnee Correctional Center

(“Shawnee”). He asserts numerous violations of the First, Eighth, and Fourteenth Amendments,
 Case 3:20-cv-00002-SMY Document 15 Filed 10/21/20 Page 2 of 5 Page ID #40




the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Rehabilitation

Act (“RA”), 29 U.S.C. § 701, et seq. and seeks monetary damages. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                            Discussion

       Plaintiff’s Complaint violates Rule 8 of the Federal Rules of Civil Procedure which

requires “a short and plain statement of the claim showing that the pleader is entitled to relief.”

FED. R. CIV. P. 8(a). Additionally, Rule 8(d) requires “simple, concise, and direct” allegations.

FED. R. CIV. P. 8(d)(1). The purpose of these Rules is to “give defendants fair notice of the claims

against them and the grounds for supporting the claims.” Stanard v. Nygren, 658 F.3d 792, 797

(7th Cir. 2011) (citation omitted); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Plaintiff flagrantly disregards Rule 8. The Complaint is far from simple, concise, or direct – it

purports to state more than 30 claims against 24 Defendants for events occurring during Plaintiff’s

incarceration at Shawnee from November 1, 2018 to October 24, 2019. Plaintiff relies on vague

references for some of his claims and includes long narratives describing others. Simply put, the

Complaint lacks focus and clarity.

        The Complaint also violates the rules of joinder. FED. R. CIV. P. 18-21. Plaintiff’s claims

involve different defendants, arise from separate transactions or occurrences, and are based on

different legal theories. Federal Rule of Civil Procedure 20 prohibits a plaintiff from asserting

unrelated claims against different defendants or sets of defendants in the same lawsuit. Multiple



                                                 2
 Case 3:20-cv-00002-SMY Document 15 Filed 10/21/20 Page 3 of 5 Page ID #41




defendants may not be joined in a single action unless the plaintiff asserts at least one claim to

relief against each respondent that arises out of the same transaction or occurrence or series of

transactions or occurrences and presents a question of law or fact common to all. George v. Smith,

507 F.3d 605, 607 (7th Cir. 2007). Therefore, Plaintiff’s claims cannot all proceed together in the

same lawsuit. See FED. R. CIV. P. 18, 20(a)(2); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007);

Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d 434, 436 (7th

Cir. 2017). Instead, Plaintiff must pursue related claims against a single group of defendants in

his Complaint.

       Because Plaintiff is in the best position to decide which claims he intends to pursue, the

Complaint will be dismissed without prejudice and with leave to amend.

                                           Disposition

       Plaintiff’s Complaint is DISMISSED without prejudice. Plaintiff is GRANTED leave

to file a First Amended Complaint on or before November 20, 2020. The First Amended

Complaint will be subject to review pursuant to 28 U.S.C. § 1915A.

       Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 20-cv-00002-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. To facilitate Plaintiff’s compliance with this



                                                3
 Case 3:20-cv-00002-SMY Document 15 Filed 10/21/20 Page 4 of 5 Page ID #42




Order, the Clerk of Court is DIRECTED to mail Plaintiff a civil rights complaint form.

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court will not accept piecemeal amendments to the original

Complaint – the First Amended Complaint must stand on its own, without reference to any

previous pleading, and Plaintiff must re-file any relevant exhibits he wishes the Court to consider.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2). The dismissal will count as one of Plaintiff’s three allotted “strikes” under

28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).




                                                  4
Case 3:20-cv-00002-SMY Document 15 Filed 10/21/20 Page 5 of 5 Page ID #43




    IT IS SO ORDERED.

    DATED: October 21, 2020

                                 s/ Staci M. Yandle_____
                                 STACI M. YANDLE
                                 United States District Judge




                                    5
